Citation Nr: 1223011	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for dizziness, including as secondary to herbicide exposure. 

2.  Entitlement to service connection for a stomach and intestinal disorder, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970 and from March 1973 to March 1976, including service in the Republic of Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010 and October 2011, the Board remanded the present matter for additional development and due process concerns.  

The issues of service connection for a back disability and increased rating for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Veteran's claim of service connection for stomach and intestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in the Veteran's favor, vertigo had its onset in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, vertigo was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for vertigo, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records show that the Veteran indicated having dizziness in the report of medical history dated March 1970 on separation for his first period of service.  The examiner noted that the Veteran had occasional lightheadedness.  In August 1975, the Veteran was treated for complaints of blurred vision and headaches, which he had for two days at times.  

The Veteran had a VA examination in July 1976.  At that time, the Veteran complained of having dizzy spells due to blurred vision and sometimes had double vision.  Following a physical examination, the examiner reported that the Veteran had headaches and refractive error.  During private treatment in January 1977, the Veteran was diagnosed as having a migraine.  The Veteran reported during this treatment that he had similar headaches since age 18 every two or three months that may last three or four days with transient visual blurring daily.  In October 2002, the Veteran underwent a CT head scan that showed a retention cyst of the right maxillary sinus.  His temporal bones and brain were reported as normal.  

During an October 2010 VA examination, the Veteran was diagnosed with vertigo of unclear etiology.  The examiner noted that there was no diagnosis of vertigo in service and there was a minor reference in the military record to "occasional lightheadedness," which was nonspecific.  The examiner stated that there was no evidence provided that this was related in any way to the Veteran's current vertigo.  In a December 2011 VA examination, the examiner opined that there was no evidence showing that the Veteran's current diagnosis of vertigo was related to or aggravated by service.  The examiner explained that there was no evidence of a diagnosis of vertigo in service and the Veteran's ear, nose and throat and neurological examinations were found to be normal on separation examination in 1976 and there was no vertigo or dizziness defect or diagnosis listed.  There was a reference to dizziness related to a refractive error in the claims file, which would not be related to the Veteran's current vertigo.  

The Veteran has stated in correspondence of record that he had dizziness while on active duty in Vietnam and still currently complained of dizziness and/or lightheadedness.  

Based on the record, a current disability of vertigo has been established.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as dizziness and lightheadedness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran credibly reports that his vertigo first manifested during service by symptoms of dizziness and lightheadedness, which is supported by the service treatment records.  He also reports that he suffered from dizziness following service, which is demonstrated by the July 1976 VA examination and January 1977 private treatment.  

The Board recognizes that the record contains negative VA opinions regarding the claim of service connection.  The Board, however, does not find these opinions persuasive as they do not fully take into account the Veteran's in-service symptoms or his report of continued symptoms following service.  Significantly, there is no indication that the examiners considered the July 1976 VA examination and January 1977 private treatment that demonstrated that the Veteran had continued dizziness shortly after separation.  Therefore, the examiners' opinions are not persuasive.

Thus, the Board finds that the evidence demonstrates the Veteran's vertigo began during service and he had continuity of vertigo symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for vertigo.  See 38 U.S.C.A. §§ 1154, 5107(b).   

ORDER

Service connection for vertigo is granted.

REMAND

Unfortunately, another remand is required in this case.  In May 2012 written argument, the Veteran's representative asserted, for the first time, entitlement to service connection for gastrointestinal disability on a secondary basis, contending that the Veteran's gastrointestinal disability was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  Because there is no competent medical evidence addressing whether the Veteran's gastrointestinal disability is related to his PTSD, a remand is required.  See also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for secondary service connection.   

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service stomach and intestinal disorder.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any current stomach and intestinal disorder, including GERD.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a stomach and intestinal disorder that is related to or had its onset in service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding continuity of symptoms associated with his claimed stomach and intestinal disorder since service.

If the examiner determines that the Veteran's diagnosed stomach and intestinal disorder is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a stomach and intestinal disorder was caused or aggravated as a consequence of the Veteran's service-connected PTSD.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner should offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


